UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1128


WILLADRENNA RICH-COWAN,

                     Plaintiff - Appellant,

              v.

CENTRAL CAROLINA COMMUNITY COLLEGE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:18-cv-00093-H)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willadrenna Rich-Cowan, Appellant Pro Se. Zebulon Dyer Anderson, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willadrenna Rich-Cowan appeals the district court’s order granting Central

Carolina Community College’s motion to dismiss for insufficient service of process

Rich-Cowan’s discrimination and retaliation claims, brought pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018);

the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101 to 12213 (West 2013 & Supp.

2018); and the Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621 to

634 (West 2008 & Supp. 2018). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Rich-

Cowen v. Cent. Carolina. Comm. Coll., No. 5:18-cv-00093-H (E.D.N.C. Jan. 8, 2019).

We grant Rich-Cowan’s application to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2